            Case 1:06-cr-00087-SAG Document 128 Filed 01/27/21 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                            *
                                                     *
        v.                                           *              Civil No. SAG-06-087
                                                     *
LAMONT SANDERS,                                      *
                                                     *
                Defendant.                           *
                                                     *
                                                     *
       *        *     *          *       *       *       *      *       *         *       *     *

                                     MEMORANDUM AND ORDER

       Lamont Sanders, who is presently in Bureau of Prisons custody at USP Coleman I, has

filed a Motion for Imposition of a Reduced Sentence Pursuant to Section 404 of the First Step Act.

ECF 112. The Government filed an opposition, ECF 113, and Sanders has replied, ECF 114. The

parties have also provided several supplemental filings relating to the issues presented. ECF 116,

121, 123.     For the reasons that follow, Sanders’s Motion is GRANTED and his term of

imprisonment will be reduced to 248 months. 1

       I.       Factual Background

       The following facts are derived from the statement of facts in support of Sanders’s plea

agreement, as reviewed at his rearraignment. ECF 51-1. On October 10, 2005, Sanders sold three

capsules of heroin to an undercover police officer of the Baltimore City Police Department

(“BPD”). Id. at 21-22. Police officers also observed Sanders conduct what appeared to be

narcotics transactions with two other individuals. Id. at 22. As a result of these events, Sanders



1
  While this motion was pending, Sanders also filed a pro se motion seeking immediate
compassionate release. ECF 118. Per this Court’s standard procedures, that motion has been
referred to the Federal Public Defender’s Office for evaluation and possible supplementation. That
motion, then, will be considered separately at the appropriate time.
         Case 1:06-cr-00087-SAG Document 128 Filed 01/27/21 Page 2 of 7



was arrested. During a search incident to his arrest, BPD officers recovered $1,736.00 in U.S.

currency from Sanders, as well as 4.32 grams of cocaine and four capsules of heroin from

Sanders’s car. Id. After Sanders was arrested, BPD officers executed a search warrant at Sanders’s

residence located at 629 South Beechfield Avenue in Baltimore City. Id. at 22. During the search,

police officers located narcotics, three firearms, drug packaging materials, cutting agents, and a

digital scale. Id. at 22-23.

        Sanders pled guilty to possession with intent to distribute cocaine in violation of 21 U.S.C.

§ 841 (Count Three), possession of a firearm after sustaining a felony conviction in violation of

18 U.S.C. § 922(g) (Count Four), and possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924(c) (Count Five). ECF 51-1. At sentencing on October 31,

2006, the sentencing judge, United States District Judge J. Frederick Motz, calculated Sanders’s

guideline range to be 322-387 months, including the consecutive 60-month sentence resulting from

the § 924(c) count of conviction. Sanders qualified as both a career offender and an Armed Career

Criminal, based on his criminal history and his offenses of conviction. Judge Motz sentenced

Sanders to the lowest end of the guideline range: imprisonment for a term of 262 months as to

Count Three; 262 months as to Count Four to run concurrent with Count Three; and 60 months as

to Count Five to run consecutively to the other counts, for a total of 322 months in prison.

Additionally, he imposed a term of supervised release of 8 years as to Count Three; 5 years as to

Count Four to run concurrently with Count Three, and 5 years as to Count Five, also to run

concurrently with Count Three. ECF 26. That original judgment remains in effect, despite a

variety of filings by Sanders over the intervening years.
         Case 1:06-cr-00087-SAG Document 128 Filed 01/27/21 Page 3 of 7



       Sanders now seeks a reduction of his sentence to a total of 248 months imprisonment,

which would represent an overall reduction of 74 months. 2 ECF 112.

       II.     Analysis

       Congress enacted the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372

(2010) (“FSA”), to remedy the inequality in mandatory minimum sentences between drug

trafficking offenses involving crack cocaine and those involving powder cocaine. See United

States v. Gravatt, 953 F.3d 258, 260 (4th Cir. Mar. 23, 2020). In the First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194 (2018), Congress made those changes retroactive, and permitted

courts to reduce a defendant’s sentence, upon the defendant’s motion, where (1) the defendant was

convicted of a “covered offense,” namely a “violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the [FSA]”; (2) the offense was committed

before August 3, 2010; and (3) the defendant did not already receive a reduction under the First

Step Act. See United States v. Robinson, Cr. No. PJM-02-0227, 2019 WL 3867042 at *2 (D. Md.

Aug. 15, 2019).     The Government concedes that Sanders meets these criteria for possible

sentencing reduction. ECF 113 at 3-4.

       Eligibility to move for relief, however, does not automatically equate to a sentence

reduction, but simply affords Sanders a review of the merits of his motion to determine whether

the Court should exercise its discretion to impose a lesser sentence. See Gravatt, 953 F.3d at 262.




2
 In his most recent supplement, Sanders shifted his requested relief to seek a time served sentence,
largely citing to the COVID-19 pandemic. ECF 123. For the reasons described herein, this Court
is of the view that a reduction to 248 months is appropriate because it would constitute a low-end
guidelines sentence under current standards. This Court will, of course, consider the COVID-19
pandemic and associated issues in evaluating Sanders’s pending motion for compassionate release.
         Case 1:06-cr-00087-SAG Document 128 Filed 01/27/21 Page 4 of 7



               a. The First Step Act Factors

       18 U.S.C. § 3553(a) prescribes the factors the Court must consider in determining whether

it should reduce a defendant’s sentence under Sections 404(b) and 404(c) of the First Step Act.

See Wirsing, 943 F.3d at 183; United States v. Logan, Cr. No. CCB-10-0203, 2019 WL 3391618

*1 (D. Md. July 26, 2019). Those factors are (1) “the nature and circumstances of the offense;”

(2) “the history and characteristics of the defendant;” (3) “the need to protect the public from

further crimes of the defendant;” and (4) “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C.

§ 3553(a). The Court may also consider the defendant’s conduct since his conviction. See Logan

at *1; Robinson at *5.

       Beginning with the nature and circumstances of his offense, Sanders’s narcotics offense

involved possession with intent to distribute a relatively small quantity of crack cocaine. The most

troubling facts involve the multiple firearms in the hands of a person with Sanders’s significant

criminal history. The Court is mindful, however, that the offense occurred almost fifteen years

ago.

          Sanders asks the Court to focus on the second factor, his history and characteristics, and

especially his behavior throughout his incarceration, during which he has earned his GED,

completed an array of meaningful programming, been transferred to a lower security classification,

and served as a mentor to younger incarcerated individuals and to family members outside the

prison walls. ECF 112. The Court recognizes Sanders’s meaningful accomplishments during his

term of imprisonment, and the support from his family and friends expressed in their letters

attached to his motion. ECF 112-7 through 112-15. However, the Court also acknowledges that

Sanders’s disciplinary record while incarcerated has been less than stellar at times. He has a long
         Case 1:06-cr-00087-SAG Document 128 Filed 01/27/21 Page 5 of 7



series of sanctioned incidents between 2007 and 2018. ECF 121-1. Several of them are less

serious infractions, but he has received more significant discipline, on multiple occasions, for

possession of weapons and for narcotics offenses—incidents that are particularly troubling given

the reason for his incarceration in the first place. Id. In fact, it is the seriousness of some of his

infractions that caused this Court to defer consideration of Sanders’s motion for a period of six

months, to assess whether he could complete two years with a clean disciplinary record. Sanders

incurred no further infractions during that window, demonstrating his ability to comply with

regulations and conditions when he is motivated to do so. Ultimately, then, while cognizant that

there is still some risk, the Court views the history and characteristics of the defendant as weighing

in favor of a sentence reduction.

       As to the third factor, the need to protect the public from further crimes of the defendant,

the Court hopes that it can rely upon Sanders’s representation that he intends to be law-abiding in

the future, with the support of his friends and family. Sanders will be well into his forties at the

time of his release, which is a factor that reduces recidivism. He will also have a very significant

eight-year term of supervised release, which should provide him the necessary incentive to

comport his conduct to the law and the applicable conditions of supervision.

       The final § 3553(a) factor is the need to avoid unwarranted sentence disparities. Without

question, a person engaging in the same conduct as Sanders would receive a lesser sentence today

than his total sentence of 322 months. In 2006, Judge Motz found it appropriate to sentence

Sanders to the low end of the then-applicable guidelines range. As Sanders explained in his

motion, because the base offense level under the career offender provision is linked to the statutory

maximum penalty for the crack-cocaine offense, his guidelines range for Count Three today would
         Case 1:06-cr-00087-SAG Document 128 Filed 01/27/21 Page 6 of 7



be 188 to 235 months (instead of 262 to 327 months). 3 See ECF 112 at 11. Reducing Sanders’s

sentence to the low end of that guidelines range, and adding the 60-month sentence for Count Five,

results in the sentence he now seeks: 248 months in prison. By contrast, keeping his 322-month

sentence intact would create an unwarranted sentence disparity when compared with persons

convicted of the same offense today.

               b. The Impact of COVID-19

       In addition to the factors the Court considers in a standard § 3553(a) analysis, Sanders

contends that the Court should weigh the effect of the COVID-19 pandemic on his incarceration.

This Court agrees with the courts that have found, in some circumstances, that the enhanced

COVID-19 risks in an incarcerative setting may be one factor, but not a dispositive factor, to

consider in determining whether to grant a defendant’s motion for reduced sentence. See, e.g.,

United States v. Dennis, Cr. No. RDB-08-0012 (D. Md. May 1, 2020) (acknowledging COVID-

19 as one relevant factor in evaluating a motion for a reduced sentence pursuant to Section 404 of

the First Step Act); United States v. Proctor, Cr. No. DKC 04-160, 2020 WL 1864584 (D. Md.

Apr. 14, 2020) (“The current pandemic state of emergency is of great concern to the entire country

... Immediate release, however, is not a panacea ...”). As noted above, the COVID-19 risks, both

general and specific to Sanders, can best be addressed via Sanders’s pending motion for

compassionate release. Absent more information about the specific risks, this Court does not find

that a reduction of Sanders’s sentence to time served would be as appropriate as the low-end

guidelines sentence it imposes today. Moreover, if Sanders is not to be immediately released, then

any lesser sentencing reduction on the basis of COVID-19 concerns would be illogical, given the




3
 Because Count Three carried the higher offense level, under the grouping rules that apply to the
Guidelines it is the range for Count Three, not Count Four, that determined the eventual sentence.
         Case 1:06-cr-00087-SAG Document 128 Filed 01/27/21 Page 7 of 7



unknowns regarding the duration of the pandemic, the emerging availability of vaccination, and

other possible preventative or therapeutic advances that may develop.

       III.    Conclusion

       In conclusion, after considering all of the relevant factors, this Court concludes that a

reduction of Sanders’s sentence to a total of 248 months of imprisonment is most appropriate to

accomplish the objectives described in 18 U.S.C. § 3553(a).         Given Sanders’s history of

recidivism, prior poor performance on supervision, and disciplinary record while incarcerated,

however, this Court declines to reduce his eight-year term of supervised release. Instead, if

Sanders performs well on supervision, his supervising officer can seek an appropriate reduction to

the term of supervision in due course. Accordingly, Sanders’s Motion for Imposition of a Reduced

Sentence Pursuant to Section 404 of the First Step Act is GRANTED. His sentence on Counts

Three and Four will be reduced to 188 months, with a consecutive 60-month term for Count Five.

       An amended judgment will ISSUE.




DATED: January 27, 2021                                       /s/
                                                    Stephanie A. Gallagher
                                                    United States District Judge
